Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of record in more than 150 words. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The addition of the word “type”, in lines 3, 4, 6, 7, and 9 in claim 1, extends the scope of the claims so as to render them indefinite since it is unclear what “type” is intended to convey. The addition of the word “type” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).  
It is advised to delete the words “types of” in claim 1. Appropriate correction is required. 

Regarding dependent claims 2-3, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim Objections
Claim 1 is objected to because of the following informalities:  
For proper Markush groups: amend “a group 5 element and a group 6 element in the periodic table, Al and Si” to “a group 5 element, a group 6 element, Al and Si”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (EP 1547990 A2) (hereinafter “Okamura”).
The Examiner is using the English language translation of EP 1547990 A2 that Applicant provided with the IDS filed 12/9/2020.

Regarding claims 1 and 2, Okamura teaches a high-strength, highly thermally conductive sintered compact of cubic boron nitride in which the sintered compact is comprised of cubic boron nitride (cBN) and a binder (Okamura, Abstract). Okamura also teaches that the cBN makes up 40-85 volume% of the sintered compact (Okamura, [0006]). Moreover, Okamura teaches that the binder is comprised of a compound selected from a nitride, carbide, boride, and oxide, of elements belonging to the 4a, 5a, and 6a groups of the periodic table and a solid solution thereof mixed with aluminum (Okamura, [0008]). 
The sintered compact containing 40-85 volume% of cBN and a binder of Okamura corresponds to a sintered material having 3-80 volume% of cBN and a binder of the present invention. The binder comprised of a compound selected from a nitride, carbide, boride, and oxide and a solid solution thereof of Okamura corresponds to the one or more types of second elements selected from the group consisting of C, N, O, and B, and a solid solution of these compounds of the present invention. The elements belonging to the 4a, 5a, 6a, and aluminum of 
Okamura also teaches that the sintered compact contains 0.001-0.05 mass% of Li which can provide a significant improvement in chipping resistance and crater wear resistance, and is included in the binder as a catalyst to help bind the grains together (Okamura, [0009]). Moreover, Okamura teaches that at least one element selected from Ca, Sr, Ba, and Be are present in an amount of 0.001-0.3 mass% and act as a catalyst (Okamura, [0011]). The Li, Ca, Sr, Ba, and Be in amounts ranging from 0.001-0.3 mass% of Okamura, corresponds to the one or more types of metallic elements selected from the group consisting of Li, Ca, Na, Sr, Ba, and Be and in an amount of 0.001-0.5 mass% in total of the present invention. The 0.001-0.05 mass% of Li in Okamura overlaps with the one or both of the Li and the Ca in an amount of 0.001-0.1 mass% in total of claim 2 of the present invention.  
Further, Okamura teaches that at most 5 mass% of oxygen is present in the sintered compact where the oxygen provides a reduced probability that MgO exists between cBN grains, which would prevent binding (Okamura, [0015]). The oxygen content being 0-5 mass% of Okamura corresponds to the oxygen in an amount of 0.1-10.0 mass of the present invention. The 0-5 mass% of oxygen of Okamura overlaps with the 0.5-5.0 mass% of oxygen of claim 2 of the present invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Regarding claim 4, Okamura also teaches that the cBN sintered compact can be used to produce a cutting tool (Okamura, [0018]). 
Alternatively, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “a cutting tool”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura as applied to claim 1 above, and further in view of Kukino et al. (US 2008/0016785 A1) (hereinafter “Kukino”).

Regarding claim 3, while Okamura teaches that the binder can include TiN, TiCN, or TiHfN, Li, and Ca, and that the amount of Li is 0.001-0.05 mass%, Okamura does not explicitly disclose that the binder contains carbon in an amount of 0.001-0.5 mass%.
With respect to the difference, Kukino teaches a cBN sintered body and cutting tool where carbon may be added beforehand to a catalyst component such as LiCaBN2 so that the amount of carbon after sintering will be at least 0.001 wt.% and no more than 0.15 wt.% with respect to the weight of the cBN component, i.e., the amount of carbon in the binder can be 0.001-0.5 mass% (Kukino, [0025]). 
As Kukino expressly teaches, adding a suitable amount of carbon prior to sintering prevents the production of free carbon or an amorphous phase that impedes strong bonding at the grain boundary where the cBN particles are in contact with each other (Kukino, [0026]). 
Okamura and Kukino are analogous art as they are both drawn to a sintered body containing cBN and a binder (Okamura, Abstract; Kukino, Abstract).
In light of the motivation to have 0.001-0.15 wt.% of carbon in the sintered body as taught in Kukino above, it therefore would have been obvious to one of ordinary skill in the art to have 0.001-0.15 wt.% of carbon in the binder of Okamura in order to prevent the production of free carbon or an amorphous phase that impedes strong bonding at the grain boundary where the cBN particles are in contact with each other, and thereby arrive at the present invention.
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732